Title: New York Ratifying Convention. First Speech of July 22, [22 July 1788]
From: Hamilton, Alexander,Livingston, Gilbert
To: 


[Poughkeepsie, New York, July 22, 1788]
Hamilton objects because there is no security in it—the people are excluded from chusing perhaps your best man—
[Melancton] Smith would rather have him elected for 8 yrs & not eligible again—Mov[e]d for it—Jay seconded his Mot[io]n.
Ham[ilton]—opposes—a temptation for an avaritious man—to plunder & make the best of his time—has not the motive to please—
[Melancton] Smith Much may be said on both sides—as the cons[titutio]n stands his appointment will amount to an appointment for life—no system can be hit on which will not have objections to it—in this case he will be oblidged to steal from the people what in the other case he must wrest by violence.
Ham[ilton]—does not see the danger—in Connecticut—it has never decended from the Father to son—safety in the mode of election—
Ham[ilton]—Check in the const[itutio]n ag[ains]t malad[ministratio]n as the senate must appoint—on his nomination—his bad system would be discovered—
[John] Jay—will not press—hardly knows how to chuse difficulties on every hand—a gov[ernmen]t as it was called opperated in this state 20 years ago—the Legislature & gov[erno]r played into each others hands—it may be so again—as it stands—the president is under eternal temptation to do wrong—senate a check, what kind of a check?—to do wrong—& to do right—as it serves their interest—
Ham[ilton]—so long as we are pursuing republican gov[ernmen]t we must submit to these risks—a long chain &c.—complication of influence—necess[ar]y—to do mischief—senate—Ass[embl]y & people—electors—&c.—in this business you have as much security as any system can produce under a Republican gov[ernmen]t.
